Citation Nr: 0621503	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of lumbar strain with degenerative arthritis, 
sacroiliac joint, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the San Diego, California, Regional Office (RO), 
which granted service connection for degenerative arthritis, 
sacroiliac joint, and assigned a 10 percent disability rating 
effective June 6, 2003.  The veteran perfected a timely 
appeal of that decision.  The veteran offered testimony at an 
Informal Conference with a Decision Review Officer at the RO 
in November 2004.  Thereafter, by a rating action of May 
2005, the RO increased the evaluation for the back disorder 
from 10 percent to 20 percent, effective June 6, 2003.  As 
this does not represent the highest possible rating available 
under the rating schedule, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her low back disorder, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's lumbar strain with degenerative arthritis, 
sacroiliac joint, is manifested by complaints of severe low 
back pain with pain on motion and with reduced activity due 
to the pain; it is also manifested by objective clinical 
findings of mild muscle spasms, moderate restriction of 
lumbar spine motion, tenderness in the right sacroiliac 
joint, and pain on motion.  

2.  The level of disability produced by the veteran low back 
disability is consistent with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position, but not severe lumbosacral strain.  

3.  The veteran's low back disability is not productive of 
severe limitation of motion of the lumbar spine or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's lumbar strain with degenerative joint disease, 
sacroiliac joint, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.68, 4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for 
degenerative arthritis, sacroiliac joint, and she has been 
provided all the criteria necessary for establishing a higher 
rating, we find that any notice deficiencies are moot.  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in June 2003.  In 
conjunction with her claim, the veteran was afforded a VA 
compensation examination in June 2003.  At that time, the 
veteran indicated that she developed back pain while lifting 
a 50-pound box in service and took it down a flight of 
stairs; she noted that the pain lasted six months and then 
recurred in July 2002 until May 2003.  The veteran reported 
that the pain occurred on and off, and it did not radiate.  
She noted that the pain increased with coughing and sneezing; 
she stated that the pain could reach a level of 9 on a scale 
of 1 to 10.  She had not been receiving treatment.  On 
examination, it was observed that the veteran's gait was 
normal.  She had no resistance to movement.  Examination of 
the lower back revealed tenderness over the right sacroiliac 
joint.  The spine was not tender.  She had 80 degrees of 
flexion, 15 degrees of extension, 15 degrees of right and 
left flexion, 30 degrees of right and left rotation.  X-ray 
study of the lumbar spine was reported as normal.  The 
pertinent diagnosis was sacroiliac pain on the right side, 
more likely than not early degenerative arthritis.  

By a rating action dated in July 2003, the RO granted service 
connection for degenerative arthritis, sacroiliac joint, and 
a 10 percent disability rating was assigned, effective June 
6, 2003.  

Received in December 2003 were VA progress notes, dated from 
June 2003 to December 2003.  Subsequently received were VA 
progress notes, dated from June 2003 to March 2004, 
reflecting ongoing clinical evaluation and treatment for the 
back disorder.  During a clinical visit in November 2003, the 
veteran reported ongoing back pain; she stated that she was 
planning to leave her job in order to care for her back.  It 
was noted that she was going to physical therapy.  The 
veteran was next seen in January 2004, at which time she 
continued to complain of back pain.  There was tenderness to 
touch at L5-S1; hamstrings were tight bilaterally.  During a 
subsequent visit on January 14, 2004, the examiner noted that 
the veteran's back pain had responded to measures instituted, 
including NSAIDS, muscle relaxant, and TENS.  Overall, she 
reported being about 50 percent better, but she still had 
significant debilitating pain.  It was noted that she had no 
concerning bowel or bladder dysfunction or radicular signs.  

An October 2004 VA progress note indicated that the veteran 
complained of back pain off and on after prolonged standing 
or sitting; it was noted that walking increased the back 
pain.  She had no associated neurological symptoms in the 
lower extremity; and she had no loss of bowel or bladder 
control.  She had normal curvature and mobility; no pain or 
tenderness was noted.  Evaluation of the lower extremities 
was reported as normal.  A neurological evaluation was 
normal.  The assessment was chronic low back pain.  

During an informal conference with the DRO at the RO in 
November 2004, the veteran testified that she was unable to 
sit or stand for any period of time.  She indicated that she 
was issued a TENS unit and was currently receiving treatment.  
The veteran indicated that she was unable to hold a job 
because of back pain.  

The veteran was afforded another VA examination in December 
2004.  The veteran reported that continued to have low back 
pain; she noted that the pain was constant.  She also 
described the pain as aching, sharp and throbbing; she rated 
the pain an 8 on a scale of 1 to 10.  She did not have 
radiation of pain to the extremities.  The veteran related 
that the pain was brought on by physical activities and 
stress; she noted that the pain improved with rest and 
medication.  It was noted that she had had five to six 
periods of incapacitation, each time for three to four days, 
for a total of six times and 24 days.  She reported 
difficulty with bending, lifting and carrying.  She had not 
lost any time from work because of her back condition.  The 
veteran was well developed, well nourished, and in no 
apparent distress.  The veteran's posture was normal.  The 
examiner noted that the veteran walked with a normal gait 
into the examination room; her gait was not unsteady or 
unpredictable.  The veteran did not require an assistive aid 
to ambulate across the room.  

The examination of the thoracolumbar spine revealed evidence 
of limited and painful motion in all directions.  There was 
evidence of paraspinal muscle spasm at L3-4 and L4-5.  There 
was evidence of accentuation of the lumbar lordosis.  There 
was no evidence of tenderness or weakness noted.  Straight 
leg raising was negative at 50 degrees, bilaterally.  Lasegue 
sign was negative.  There was no evidence of radiation of the 
pain.  Active range of motion revealed flexion of 55 degrees 
with pain; extension was 15 degrees with pain, right lateral 
flexion was 30 degrees, left lateral flexion was 30 degrees, 
right rotation was 30 degrees, and left rotation was 30 
degrees.  Range of motion of the thoracolumbar spine was 
limited by pain, but was not limited by fatigue, weakness, 
lack of endurance or incoordination.  The examination of the 
right sacroiliac joint revealed evidence of tenderness; there 
was no evidence of swelling or inflammation.  The examination 
of the left sacroiliac joint revealed no evidence of 
tenderness; there was no evidence of swelling or 
inflammation.  Motor strength was within normal limits at 5/5 
in the lower extremities.  There was no evidence of muscle 
atrophy.  Sensation was intact in the lower extremities.  
Deep tendon reflexes were 2+ in the knees and ankles.  X-ray 
study of the lumbar spine was normal.  The diagnosis was 
degenerative joint disease, sacroiliac joints; and 
musculoligamentous strain/sprain, lumbar spine.  The examiner 
noted that the veteran should avoid frequent bending, 
stooping and crouching.  
III.  Pertinent Laws and Regulations-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's low back disorder has not changed and a uniform 
evaluation is warranted.  

The veteran's statements describing the symptoms of her 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating contained a number 
of Diagnostic Codes relating to the lumbar spine.  Moderate 
limitation of motion of the lumbar spine was rated 20 percent 
under Diagnostic Code 5292.  A 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks under Diagnostic Code 5293. Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id. 38 C.F.R. § 4.71a (2003).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2003).  

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed. 67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating.  Id.  (Incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.)  

Subsequently, the enumerated criteria for back disabilities 
set forth in VA's Schedule were changed, effective September 
26, 2003. 68 Fed. Reg. 51,454 (August 27, 2003).  (The 
appellant was notified of these new criteria in the May 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review." It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).  

Another factor to consider is the degree of pain a veteran 
has. With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The veteran has described to physicians her 
subjective complaints of extreme chronic pain and pain on 
use, and recent objective medical evidence did show findings 
of spasms in the area of the lumbar paraspinal muscles, as 
well as decreased range of motion.  Although the most recent 
objective medical evidence does not show any findings of 
weakness or atrophy, the veteran was noted to exhibit spasms.  
In addition, the veteran has consistently complained of low 
back pain that is worse on use.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the evidence 
shows that the veteran's lumbar symptomatology does not 
approximate the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5292, 5293 or 5295 (2003).  The 
pain and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for limitation of 
motion of the lumbar spine that is represented by that 
rating.  

The veteran is currently only service-connected for 
degenerative joint disease and lumbar strain.  A recent x-ray 
study of the lumbar spine, dated in December 2004, revealed 
no significant findings.  In addition, no ankylosis of the 
lumbar spine has been clinically demonstrated.  Therefore 
Diagnostic Codes 5293 and 5289 are not helpful to the 
veteran's case.  The Board has also considered the degree of 
limitation of motion that the veteran has, which in this case 
is moderate, with findings that are rarely severe and usually 
moderate.  Thus an evaluation in excess of 20 percent for the 
veteran's lumbar spine disability is not warranted.  38 
C.F.R. § 4.71a (2003).  

As for the criteria that became effective in September 26, 
2003, the veteran has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; nor has 
she demonstrated favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, an evaluation in excess of 
20 percent is not warranted under Diagnostic Code 5237.  38 
C.F.R. § 4.71a (2005).  

The veteran has been assigned a 20 percent evaluation for 
lumbar strain with arthritis of the sacroiliac joint.  The 20 
percent evaluation contemplates the presence of moderate 
limitation of motion or strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion.  The 20 
percent evaluation also contemplates the functional 
equivalent of forward flexion of the thoraco-lumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined motion not greater than 120 degrees.  In order 
to warrant a higher evaluation, the disorder must approximate 
the functional equivalent of severe limitation of motion or 
severe strain or the functional equivalent of limitation of 
motion of less than 30 degrees.  The veteran has indicated 
that she should be rated as more than 20 percent disabled for 
her low back disability due to her symptomatology.  The 
veteran has asserted that she is worse and is more impaired 
functionally than that contemplated by the current 
evaluation.  Although her reports of pain and impairment are 
competent, the Board concludes that the repeated examinations 
prepared by skilled professionals are more probative of the 
degree of her impairment.  The VA medical examination reports 
indicate moderate limitation of motion with pain on motion 
and muscle spasms.  These clinical assessments are considered 
persuasive as to the veteran's degree of impairment due to 
her lumbar spine disability because they consider the overall 
industrial impairment due to her low back.  Furthermore, all 
the more probative examinations establish that the veteran 
retains functional use greater than severe limitation of 
motion or the functional equivalent of limitation of flexion 
to 30 degrees.  The 2003 examination disclosed that she 
retained flexion to 80 degrees, and the December 2004 
examination disclosed that she retained functional use until 
55 degrees.  Such findings are inconsistent with the 
functional equivalent of severe limitation of motion or 
limitation less than 30 degrees of flexion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An evaluation higher than 20 percent for lumbar strain with 
degenerative joint disease, sacroiliac joint, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


